Exhibit 10.3

 

AMENDMENT NO. 1 TO
SUBORDINATED CONTINGENT SECURED PROMISSORY NOTE

 

THIS AMENDMENT NO. 1 TO SUBORDINATED CONTINGENT SECURED PROMISSORY NOTE (the
“Amendment”) is entered into as of November 20, 2009, by and between Emrise
Electronics Corporation, a New Jersey corporation (the “Company”), and Thomas P.
M. Couse (“Holder”) and amends that certain Subordinated Continent Secured
Promissory Note (the “Note”) dated August 20, 2008 by and between the Company
and Holder in the original principal amount of up to One Hundred Ninety-Eight
Thousand Dollars ($198,000).  All capitalized terms not otherwise defined in
this Amendment shall have the meanings set forth in the Note.

 

NOW, THEREFORE, the Company and Holder do hereby agree as follows:

 


1.                                     AMENDMENTS.


 


(A)           DEFINITION OF APPLICABLE INTEREST RATE.  THE DEFINITION OF
“APPLICABLE INTEREST RATE” IN SECTION 1 IS HEREBY REPLACED IN ITS ENTIRETY WITH
THE FOLLOWING:


 

“Applicable Interest Rate” shall mean the rate per annum equal to the prime rate
as reported in The Wall Street Journal plus 1%; provided, however, that such
rate shall be doubled until the Company has reduced the principal amount of the
Note by an amount equal to (i) the amount of any increase in the principal
balance of this Note attributable to the Closing Net Cash adjustment pursuant to
Section 2.5(c) of the Stock Purchase Agreement plus (ii) the First Deferred
Purchase Price Payment.

 


2.             INITIAL PRINCIPAL BALANCE.  ALL REFERENCES IN THE NOTE TO
$198,000 SHALL BE CHANGED TO $425,365.48.


 


3.             ADJUSTMENT OF PRINCIPAL BALANCE.  SECTION 2.2 IS HEREBY REPLACED
IN ITS ENTIRETY WITH THE FOLLOWING:


 

As of the Issuance Date, the principal balance of the Note is $425,365.48 and
notwithstanding any provision to the contrary in the Note or the Stock Purchase
Agreement, such principal balance shall not decrease, except in the event of
payment or pursuant to Section 10.8 of the Stock Purchase Agreement.

 


4.             FIRST MEASUREMENT PERIOD PRINCIPAL BALANCE.  SECTION 2.3 IS
HEREBY DELETED IN ITS ENTIRETY.


 


5.            PAYMENTS OF PRINCIPAL AND INTEREST.


 


(A)           SECTION 3.1 IS HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

--------------------------------------------------------------------------------


 

The Company shall make no principal or interest payments during the period
commencing on the Issuance Date and ending on July 1, 2010, at which time the
Company shall make a principal payment on the Note in the amount of $132,421.11
plus a payment of interest accrued on such amount from the Issuance Date through
the date of payment of such principal amount.  The amount of $132,421.11 is
comprised of the amount attributable to the Closing Net Cash Adjustment plus the
First Deferred Purchase Price Payment.  During such period, interest will accrue
on a quarterly basis pursuant to the terms of this Section 3.

 


(B)           SECTION 3.2 IS HEREBY DELETED IN ITS ENTIRETY.


 


(C)           SECTION 3.3 IS HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

The outstanding principal amount, together with all accrued and unpaid interest
on this Note, shall be due and payable on the Maturity Date or such earlier time
as provided herein.

 


6.             FURTHER ASSURANCES.  EACH OF THE PARTIES HEREBY AGREES THAT IT
SHALL EXECUTE AND DELIVER ALL ADDITIONAL DOCUMENTS AND TAKE SUCH FURTHER ACTIONS
REASONABLY REQUIRED TO IMPLEMENT THE TERMS AND INTENT OF THIS AMENDMENT.


 


7.             REMAINING PROVISIONS OF THE NOTE.  ALL SECTIONS AND/OR PARAGRAPHS
OF THE NOTE NOT OTHERWISE AMENDED, MODIFIED OR RESTATED IN THIS AMENDMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND AS SET FORTH IN THE NOTE; PROVIDED, HOWEVER,
THAT IN THE EVENT OF ANY DISCREPANCY OR INCONSISTENCY BETWEEN THE NOTE AND THIS
AMENDMENT, THIS AMENDMENT SHALL CONTROL.


 

IN WITNESS WHEREOF, the undersigned have executed and acknowledge this Amendment
as of the date first written above.

 

THE COMPANY:

Emrise Electronics Corporation

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

Name:

Carmine T. Oliva

 

Its:

CEO

 

 

 

 

HOLDER:

 

/s/ Thomas P. M. Couse

 

Thomas P. M. Couse

 

2

--------------------------------------------------------------------------------